Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 1, 2021 is acknowledged.
Claims 1, 6, 12-15, 17-19 and 21-28 are pending.
Claims 2-5, 7-11, 16 and 20 are cancelled.
Claims 1, 22 and 23 are currently amended.
Claims 25-28 are new.
Claim 19 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 6, 12-15, 17, 18 and 21-28 as filed on April 1, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(a) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Claim Objections
Claim 1 is objected to because of the following informalities:  item b) should start a new line consistent with the formatting of the claim.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 12-15, 17, 18 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 1 and 22 as currently amended recite Polyacrylamide 

    PNG
    media_image1.png
    209
    834
    media_image1.png
    Greyscale

The instant specification does not generically disclose “polyacrylamide” as newly claimed.  Likewise, the instant specification does not generically disclose Acrylamide/Sodium acryloyldimethyltaurate copolymer(s), rather, the specification specifically discloses Simulgel 600 which requires specific “non-gelifying agents”.  Furthermore, the newly claimed polymers differ from the originally claimed polymers which comprise / require AMPS as set forth in claim 1 as originally filed:

    PNG
    media_image2.png
    65
    839
    media_image2.png
    Greyscale

The deletion of the AMPS copolymer from the “gelifying agent” is also new matter.  Claims 6, 12-15, 17, 18, 21 and 23-28 are included in this rejection because they depend from claim 1 and thus also recite the new matter. 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 12-15, 17, 18 and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harichian et al. (US 2009/0155321, published June 18, 2009, of record) as evidenced by Clariant “Process aids and intermediaries for the chemical industry:  Surfactants,” copyright 2013, of record, in view of Ludwig et al. (US 7,122,215, published October 17, 2006, of record); Loeffler et al. (US 2012/0183479, published July 19, 2012, IDS reference filed September 4, 2015); Schmit et al. (EP 2,027,848, published February 25, 2009); Miyoshi et al. (US 4,622,074, published November 11, 1986, of record); and Oda (JP 2011-079804, published April 21, 2011, as evidenced by the machine translation, of record).
Harichian teach cosmetic compositions with encapsulated coloring agents (title; abstract).
The compositions comprise about 0.1 to 20 wt% of beads (microcapsules), the beads comprising a first coloring agent incorporated within a matrix (core) of the beads, the beads being coated and having an exterior color other than that of the first coloring agent (abstract; paragraphs [0011] and [0034]), as required by instant claim 12.  The beads have an average particle size (diameter) of about 100 to 3000 microns (paragraphs [0014] and [0035]), as required by instant claim 15.  Sugars inclusive of mannitol may be employed as components of the bead matrices; the exemplary beads comprise 25 to 50% mannitol in the matrix (core) (paragraph [0030]; see also [0078]-[0081]), as required by instant claim 23.  Upon being rubbed into skin, the beads must deliver color effects (changing color, releasable colorant) (paragraph [0071]; see also [0081]).
The coating contains a plasticizer, polymer and a colorant (paragraph [0030]).  Most suitable as a second coloring agent are white colors imparted by, for example, titanium dioxide (paragraph [0033]).  The polymers that can serve as a shell include natural polymers inclusive of carboxymethyl cellulose (hydrophilic polysaccharide as evidenced by page 32 of the instant specification) (paragraph [0029]), as required by instant claims 13 and 14.  An exemplary coating comprises an acrylate polymer (hydrophilic as evidenced by page 31 of the instant specification), a nonionic alkoxylated dispersant and whitening agent (paragraph [0079]).  As lipid-containing materials that are amphiphilic).
The compositions comprise water from about 1 to 99%, optimally from 40 to 60% and will be emulsions preferably of the oil-in-water variety (aqueous phase is implicit) (paragraph [0046]), as required by instant claims 18 and 28.  The compositions comprise humectants inclusive of glycerin (paragraph [0058]), as required by instant claim 18. The compositions comprise emulsifiers / surfactants (at least one additional cosmetic ingredient) (paragraphs [0059]-[0060]), as required by instant claims 1f and 27.   Other cosmetically acceptable carriers include silicone oils of the volatile and non-volatile variety (at least one additional cosmetic ingredient), and alcohols (paragraphs [0047]-[0048] and [0058]), as required by instant claim 1 d and f).  Amounts of these materials may range from about 0.1 to 50 wt% (paragraph [0047]).  
The compositions comprise preservatives inclusive of phenoxyethanol (ethylene glycol monophenyl ether as evidenced by page 31 of the instant specification, a C6-C10 aromatic ether of C2-C9 polyol) in amounts from about 0.01 to 2 wt% (paragraph [0061]), as required by instant claim 1c).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The compositions comprise thickening agents inclusive of synthetic polymers inclusive of crosslinked polyacrylates such as the Carbomers, polyacrylamides such as Sepigel® 305 (Polyacrylamide/C13-14 Isoparaffin/Laureth-7 as evidenced by page 27 of the instant specification, that is a crosslinked anionic copolymer of AMPS) and taurate copolymers such as  as required by instant claims 1b), 22, 25 and 26.  Amounts of thickener range from about 0.001 to 5 wt% (paragraph [0063]), as required by instant claim 6.
Regarding instant claim 17 which recites a layered coating obtained by a fluid bed process, product-by-process claims are not limited to the manipulations of the recited steps.  See MPEP 2113.  
Harichian further teach preferred colorants are pigment iron oxides (paragraph [0027]).  Harichian, as a whole, concerns cosmetics particularly moisturizers (paragraph [0001]).  
Harichian do not teach the core of the microcapsules does not contain colorant materials and the microcapsules comprise at least two layers of different color, wherein at least one of said at least two layers comprises a phospholipid, Harichian do not teach the core is contained in an amount from 1 to 50 wt% of the microcapsule, and Harichian do not teach the composition comprises 2 to 15 wt% ethanol as required by claim 1.
Harichian do not teach the core of the microcapsules does not contain colorant; one first layer coating (B) comprising the colorant, the polymer and the phospholipid; and one second layer coating (C) comprising titanium dioxide particles and a second polymer or/and a second phospholipid as required by claim 15.
Harichian do not teach hydrogenated lecithin as required by claim 21.
Harichian do not teach the core is contained in an amount from 10 to 20 wt% of the microcapsule as required by claim 24.

Ludwig teach composite particles that impart unique optical effects in food products by providing at least two sequential changes in color when exposed to an aqueous environment as illustrated in Figure 1 (title; abstract; Figure 1):

    PNG
    media_image3.png
    362
    733
    media_image3.png
    Greyscale

wherein part A illustrates a composite particle providing two sequential changes and part B illustrates a composite particle having a core and two coating layers which may provide differing sequential changes (paragraph bridging columns 4 and 5; column 5, line 42 through column 6, line 52).  In one embodiment, core 20 acts as a carrier containing no optical/color ingredient with intermediate coating 22 containing color 1 and outer coating 24 containing color 2 to provide two sequential effects (column 6, lines 9-15; see also column 10, lines 47-49).  Sugar is the preferred core (column 7, lines 33-49).  The coating layers may be obtained by suspending the core particles in a fluid bed (column 8, lines 10-22).  Compositional ranges for the composite particles include about 10 to 90% sugar core (column 9, lines 28-36; Examples), as required by instant claim 24.  The sequential effect could also be provided by two or more different composite particles (column 11, lines 43-51).  
Loeffler teach liquid or gel-like compositions inclusive of personal care products comprising microencapsulated colorant granules consisting of a core and a shell (title; abstract; paragraphs [0071] and [0073]).  The compositions may comprise water, surfactants and one or more non-aqueous solvents such as glycerin and alcohols such as ethanol (paragraphs [0076]-[0082]).  Non-aqueous solvents can sometimes help in dissolving certain components, e.g., preservatives (paragraph [0080]).
	Schmit teach a personal cleansing composition comprising a carrier and a plurality of beads which impart a perceivable change in color (title; abstract; paragraphs [0011], [0041]-[0043], [0048]-[0051]).  The carrier includes aqueous and/or water-miscible solutions inclusive of alcohol-based carriers comprising ethanol (paragraph [0012]).  The exemplary compositions comprise for example 4 wt% beads and no ethanol or 2.5 wt% beads and 10 wt% ethanol (paragraph [0058], Examples A and B).
Miyoshi teach pigments uniformly coated with hydrogenated lecithin (phospholipid as evidenced by page 23 of the instant specification) suitable for make-up cosmetics (title; abstract; column 2, lines 17-24), as required by instant claim 21.  Exemplary pigments include titanium dioxide and iron oxides (column 2, lines 35-41).  The treated pigments, being biochemically similar to skin because of the presence of lecithin, are particularly compatible with skin and impart good moisturizing effect to cosmetic compositions (column 3, lines 14-27).
Oda teaches double layer microcapsules for cosmetic applications which consists of three or more kinds chosen from (a) mannitol, (b) hydrogenation lecithin, (c) polymethyl methacrylate, (d) cellulose and (e) shellac (paragraphs [0001], [0006] and [0013]), as required by instant claim  21.  A color pigment in an internal layer and a white pigment in the outer layer is preferable (paragraph [0009]).  Working example 1 comprises an outer layer comprising titanium 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bead component of the cosmetic compositions of Harichian comprising a matrix (core) comprising a first coloring agent and a coating having an exterior color other than the first color -- a structure analogous to that of Figure 1A of Ludwig -- to further comprise a second bead component having the structure of Figure 1B of Ludwig comprising a core containing no color ingredient, and intermediate coating containing color 1 (a first coloring agent) and an outer coating containing color 2 (an exterior color other than the first color) because Ludwig teach the functional equivalence of the two embodiments of Figure 1 for providing at least two sequential changes in color in a composition and it is prima facie obvious to combine equivalents for the same purpose.  The combined teachings of Harichian in view of Ludwig therefore render obvious a color-change bead comprising 10 to 90 wt% of a core containing no color and comprising a matrix comprising sugars inclusive of mannitol; an intermediate coating containing color 1 (a first coloring agent); and an outer coating containing color 2 (an exterior color other than the first color) and comprising a polymer as set forth in paragraph [0029] of Harichian inclusive of the acrylate polymer as exemplified in paragraph [0079] and a nonionic alkoxylated dispersant (lipid-containing amphiphile) as exemplified in paragraph [0079].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the colorants in the coating layers of the beads of Harichian in view of Ludwig to include a uniform coating of hydrogenated lecithin as taught by Miyoshi because such 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute ethanol as taught by Loeffler for the alcohol in the carrier of Harichian because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because ethanol is a species falling within the genus of alcohols embraced by Harichian and because a prior art genus of many species suggests (renders obvious) every species falling within that genus as per MPEP 2144.08 and because Schmit evidence the compatibility of ethanol with color-changing beads.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cosmetic compositions of Harichian inclusive of emulsions of the oil-in-water variety to further comprise non-aqueous solvents inclusive of ethanol as taught by Loeffler because such solvents can sometimes help in dissolving certain components such as preservatives.  There would be a reasonable expectation of success because Harichian teach the compositions may comprise carriers inclusive of alcohols in amounts from about 1 to 50 wt% of the composition.  It would have been obvious to include the ethanol in the compositions of Harichian in amounts inclusive of 10 wt% because Schmit teach this amount of ethanol in an aqueous carrier is compatible with the color-changing beads thereof.  Because ethanol disclosed as an optional component, the combined teachings of the 
Regarding claim 15, the combined teachings of Harichian in view of Ludwig, Miyoshi and Oda render obvious a color-change bead comprising a core containing no color and comprising a matrix comprising sugars inclusive of mannitol; an intermediate coating containing color 1 (a first coloring agent) as set forth in paragraph [0027] of Harichian surface treated with hydrogenated lecithin, a polymer as set forth in paragraph [0029] inclusive of the acrylate polymer as exemplified in paragraph [0079] and a nonionic alkoxylated dispersant as exemplified in paragraph [0079]; and an outer coating containing color 2 (an exterior color other than the first color) that is suitably white as may be imparted by titanium dioxide as set forth in paragraph [0033] that is surface treated with hydrogenated lecithin, and a polymer as set forth in paragraph [0029].

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant concludes the modification of Harichian in view of Ludwig is legally-impermissible because Harichian requires colorant in the core.  Further, Ludwig discloses food products that are intended to change color upon exposure to aqueous environments.  In contrast, the instantly claimed O/W emulsions are aqueous environments and there is no motivation to modify Harichian in view of Ludwig.
	This is not found persuasive because as set forth in the rejection the instantly claimed color change particles are nothing more than an art-recognized variant of the color change particles of Harichian as evidenced by Ludwig.  Notably, the rejection does not suggest the 
	Further, Harichian disclose O/W emulsions as instantly claimed and disclose “[a]n outer coating surrounds the matrix to insure coloring agent is prevented from leaving” in paragraph [0030] such that beads “release coloring agent during rub-in of composition onto the skin” (paragraph [0031]).  Therefore, it must be concluded that the proposed modification is not “illegal” and the rejection over Harichian is properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Anchisi et al. “Stability studies of new cosmetic formulations with vegetable extracts as functional agents,” Il Farmaco 56:427-431, 2001 teach Sepigel 305 is an emulsifier for O/W emulsions (abstract).
	Bonacucina et al. “Characterization and stability of emulsion gels based on acrylamide/sodium Acryloyldimethyl taurate copolymer,” AAPS PharmSciTech 10(2):368-375, 2009 teach Sepineo (Simulgel) 600 is an O/W emulsifier (abstract).  Bonacucina further teach phenoxyethanol (page 368, “Materials and Methods”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633